Eschweiler, J.
Defendant in substance contends that plaintiff ought not to recover because, when learning that loaded cars were occupying the portion of defendant’s spur track upon which prior shipments had always been spotted for defendant’s convenience in unloading, it did not place or offer to place the incoming cars upon other parts of de*312fendant’s spur track where unloading would have been possible, though at greater inconvenience and expense to defendant. That without such tender or offer by plaintiff there was no default by defendant and therefore no fixing of a starting time'from which, under the rules, demurrage became due.
Defendant, however, was promptly informed by the notice sent and quoted supra that plaintiff considered the use by defendant for anchoring purposes of the unloading track as inability on defendant’s part to receive the new shipments. Such was certainly not an unreasonable view to take, and particularly so in view of the admission to that effect in the answer supra. Plainly the defendant was required to either stop shipments from its camps or notify plaintiff to deliver the cars somewhere else in its mill yard.
We consider'this the reasonable interpretation to be given to rule 5, section A — 1, which reads:
“When delivery of a car consigned or ordered to an industrial interchange track or to other than a public delivery track cannot be made on account of the inability of the consignee to receive'it, or because of any other condition attributable to the consignee, such car will be held at its destination, or if it cannot be reasonably accommodated there, at the nearest available hold point, and written notice that the car is held and that the railroad is unable to deliver it will be sent or given to the consignee. This will be considered constructive placement.”
What the plaintiff did was constructive placement under that rule requiring the notice, which was given, of such constructive placement to start demurrage.
Rule 3, section D, reads:
“On cars to be delivered on other than public delivery tracks, time will be computed from the first 7:00 a. m. after actual or constructive placement on such tracks. Note 1. Actual placement is made when a car is placed in an accessible position for loading or unloading or at a' point previously designated by the consignor o.r consignee. If such *313placing is prevented from any cause attributable to the consignor or consignee and car is placed on the private or other than public delivery track serving the consignor or consignee, it shall be considered constructively placed without notice.”
Within its rights.and its duties under this rule plaintiff might well have delivered these cars at other points in defendant’s yard, as defendant claims it ought to have done. This would have dispensed with the necessity of giving other notice than that of actual delivery, making the constructive placement provided for in this rule.
The option, however, in such a situation was with the plaintiff rather than with the defendant, and plaintiff is entitled to recover.
By the Court. — Judgment affirmed.